  Case 19-01984       Doc 28       Filed 04/27/20 Entered 04/27/20 12:57:10            Desc Main
                                     Document     Page 1 of 3


                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                         )     Case No.: 19-01984
                                                      )
       Terry J Mofreh, Sr.                            )     Chapter 13
                                                      )
                               Debtor(s)              )     Judge: Jacqueline P. Cox


                                      NOTICE OF MOTION

TO:    Terry J Mofreh, Sr., 8337 Trumbull Ave. Unit 2 Skokie, IL 60076 via U.S. Mail
       Trustee Tom Vaughn, 55 E. Monroe Street, #3850, Chicago, IL 60603 via ECF clerk’s
       electronic delivery system

       U.S. Trustee, 219 S. Dearborn Suite 873, Chicago, IL 60604 via ECF clerk’s electronic
       delivery system

       See attached service list

         PLEASE TAKE NOTICE that on May 18, 2020 at 10:00 am I shall appear before the
Honorable Judge Jacqueline P. Cox at the Dirksen Federal Court, 219 S. Dearborn, Courtroom
680, Chicago, Illinois 60604 or any judge presiding and then and there present the Motion, a copy
of which is attached hereto. If any party objects to the attached Motion, they must file a Notice of
Objection no later than two (2) business days before the presentment date. If an Objection is timely
filed, the Motion will be called and a hearing on the Motion will be held before the Court on the
date of presentment. If a Notice of Objection is not timely filed, the Court may grant the Motion
without a hearing before the date of presentment.

                                                      By:     /s/ David H. Cutler
                                                              David H. Cutler


                                  CERTIFICATE OF SERVICE
        I, David H. Cutler, hereby certify that I caused to be served, electronically or through U.S.
Mail, a copy of the foregoing Notice and Motion upon the parties named above on April 27, 2020
before the hour of 7:00 p.m.
                                                       By:     /s/ David H. Cutler
                                                               David H. Cutler, esq.
                                                               Counsel for Debtor(s)
                                                               Cutler & Associates, Ltd.
                                                               4131 Main St.
                                                               Skokie, IL 60076
                                                               Phone: (847) 673-8600
  Case 19-01984         Doc 28     Filed 04/27/20 Entered 04/27/20 12:57:10          Desc Main
                                     Document     Page 2 of 3


                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                        )    Case No.: 19-01984
                                                     )
       Terry J Mofreh, Sr.                           )    Chapter 13
                                                     )
                                 Debtor(s)           )    Judge: Jacqueline P. Cox


                    MOTION TO MODIFY PLAN POST CONFIRMATION

       NOW COMES the Debtor, Terry J Mofreh, Sr. (hereafter referred to as “the Debtor”), by
and through his attorneys, The Law Offices of Cutler & Associates, Ltd., to present this Motion
and state as follows:
   1. This Court has jurisdiction over this proceeding pursuant to 28 USC 1334 and this is a

       "core proceeding" under 28 USC 157(b)(2).

   2. The Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code on

       January 24, 2019 and his Plan was confirmed on April 8, 2019.

   3. The Debtor’s confirmation Order provides for a plan payment of $168 for 36 months with

       unsecured creditors receiving 10% of their unsecured claims.

   4. The Debtor has fallen behind on his plan payments and a default has accrued. As of the

       date of this motion the current default is $672.

   5. The Debtor had been ill in January 2020 and he incurred out of pocket medical expenses

       causing him to fall behind on his plan payments.

   6. The Debtor is looking to modify his plan to defer the current trustee’s default to the end of

       the plan as there is room in his plan to defer, that he is able to make the plan payments

       going forward but he is unable to catch up on the full default amount.

   7. The Debtor seeks to modify the plan to defer the current trustee’s default to the end of the

       plan.
  Case 19-01984       Doc 28     Filed 04/27/20 Entered 04/27/20 12:57:10             Desc Main
                                   Document     Page 3 of 3


        WHEREFORE, the Debtor respectfully requests that this Court modify the Debtor’s Plan

Post Confirmation to defer the current default until the end of the plan; and for such further relief

that this Court may deem just and proper.




Dated: April 27, 2020                                         Respectfully Submitted,

                                                      By:     /s/ David H. Cutler
                                                              David H. Cutler, esq.,
                                                              Counsel for Debtor(s):
                                                              Cutler & Associates, Ltd.
                                                              4131 Main St.
                                                              Skokie, IL 60076
                                                              Phone: (847) 673-8600
